Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 2, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  160200                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  BRENDA WHITE,                                                                                        Richard H. Bernstein
          Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160200
                                                                    COA: 348552
                                                                    Macomb CC: 12-002017-NH
  SOUTHEAST MICHIGAN SURGICAL
  HOSPITAL and DR. GARY DOCKS,
             Defendants-Appellees.
  ______________________________________/

          On order of the Court, the application for leave to appeal the July 31, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 2, 2020
           a1216
                                                                               Clerk